DETAILED ACTION
This Office action is in response to the amendment filed on 22 October 2021.  Claims 1-16 and 18-21 are pending in the application.  Claims 17 has been cancelled.  Claims 5, 13, 16-20 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-10, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al., US PG pub. 20180108675 B2, newly cited.
With respect to claim 1, Schmidt discloses a substrate material (140, fig. 5-7); an oxidized trench isolation structure (127, fig. 7) extending into the substrate material (140, fig. 7); trenches (as shown in figure 5C) extending into the substrate material (140, fig. 7); oxidized cavity structures (108 and 126, fig. 7) extending from respective ones of the trenches (as shown in figure 5C), the oxidized cavity structures (108 and 126, fig. 7) being surrounded (see figure 7 below) by the oxidized trench isolation structure (127, fig. 7;¶0059 and ¶0061), the oxidized cavity structures (108 and 126, fig. 7) being formed in the substrate 
With respect to claim 2, Schmidt discloses wherein the substrate material (140, fig. 7) is crystalline semiconductor material (column 2, lines 64-67; column 3, lines 1-9).  
With respect to claim 3, Schmidt discloses wherein sidewalls of the oxidized cavity structures (108 and 126, fig. 7) are lined with dielectric material (126, fig. 7; ¶0059 teaches layer 126 is a thermal oxide layer that form in oxidized cavity structures).  
With respect to claim 4, Schmidt discloses wherein the oxidized cavity structures (108 and 126, fig. 7) are connected to the oxidized trench isolation structure (127, fig. 7) and the oxidized trench isolation structure (127, fig. 7) is only partially filled with the dielectric material (126, fig. 7) such that an open pathway (108, fig. 7; cavity path) is provided between the oxidized trench isolation structure (127, fig. 7) and the oxidized cavity structures (108 and 126, fig. 7).  
With respect to claim 7, Schmidt discloses wherein the oxidized cavity structures (108 and 126, fig. 7) are connected to an opening (area 125, fig. 7) in the substrate material (140, fig. 7) which is completely filled dielectric material (126, fig. 7), as shown in Fig. 7.  
With respect to claim 8, Schmidt discloses wherein the oxidized cavity structures (108 and 126, fig. 7) are located under one or more of: a channel, a source/drain, or both (S1, D1, fig. 7), as shown in Fig. 7.  
With respect to claim 10, Schmidt discloses wherein the pillar (126,128 , fig. 7) structures are arranged in a circular, rectangular or square pattern (as shown in figure 7, pillar 128 arranged in rectangular pattern).  
With respect to claim 21, Schmidt discloses wherein the oxidized trench isolation structure (127, fig. 7) extends into the substrate material (140, fig. 7) to a depth that is below a bottom surface of the oxidized cavity structures (108 and 126, fig. 7), as shown in Fig. 7.

    PNG
    media_image1.png
    336
    508
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al., US PG pub. 20180108675 B2, newly cited.
With respect to claim 9, Schmidt discloses wherein the substrate material (140, fig. 7) between the oxidized cavity structures (108 and 126, fig. 7) are pillar (126,128 , fig. 7) structures. However, Schmidt does not disclose the pillars 128 and 19 are acting as heat sinks. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include pillar 128 to act as heat sink since the pillar structure is not an active device therefore does not generate heat and the thermal path of the active device would pass on to the pillar structure to dissipate heat. 



Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record and not relied upon in considered pertinent to applicant's disclosure. Schmidt et al., Patent 10553675 B2 related to isolation of semiconductor device with buried cavity; Schmidt teaches a substrate material (140, fig. 5-7); an oxidized trench isolation structure (127, fig. 7) extending into the substrate material (140, fig. 7); trenches (as shown in figure 5C) extending into the substrate material (140, fig. 7); oxidized cavity structures (108 and 126, fig. 7) extending from respective ones of the trenches (as shown in figure 5C), the oxidized cavity structures (108 and 126, fig. 7) being surrounded (see figure 7 below) by the oxidized trench isolation structure (127, fig. 7), the oxidized cavity structures (108 and 126, fig. 7) being formed in the substrate material (140, fig. 7) under active devices (131,132, fig. 7) and being isolated from one another by pillars (126,128, fig. 7) comprising oxidized substrate material (140, fig. 7), and wherein the oxidized cavity structures (108 and 126, fig. 7) comprise a dielectric liner (126, fig. 7) lining a sidewall thereof and spanning underneath and between sidewalls of the trenches (as shown in figure 5C) however Schmidt fail to teach wherein the oxidized cavity structures (108 and 126, fig. 7) are connected to an opening in the substrate material (140, fig. 7) which is completely filled with epitaxial semiconductor material that has a at least one of a bowed up topography, a bowed down topography and a planar topography, and the epitaxial semiconductor material seals the oxidized cavity structures (108 and 126, fig. 7) by plugging the opening from a top surface of the substrate material (140, fig. 7), as recited in dependent claim 6. This limitation, in the device arrangement as claimed in claim 6, is neither anticipated nor made obvious by the prior art of record, in the Examiner's opinion.

Claims 11, 12, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art made of record and not relied upon in considered pertinent to applicant's disclosure. Schmidt et al., Patent 10553675 B2 related to isolation of semiconductor device with buried cavity; Schmidt teaches a crystalline substrate material (140, fig. 7) with an active region (131,132, fig. 7); at least one trench formed in the crystalline 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/
Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822